ORDER

PER CURIAM.
AND NOW, this 8th day of March, 2004, Michelle Hamilton Davy having been indefinitely suspended from the practice of law in the State of Maryland by Order of the Court of Appeals of Maryland dated September 8, 2003; the said Michelle Hamilton Davy having been directed on December 18, 2003, to *562inform this Court of any claim she has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Michelle Hamilton Davy is suspended from the practice of law in this Commonwealth consistent with the Order of the Court of Appeals of Maryland dated September 8, 2003, and she shall comply with all the provisions of Rule 217, Pa.R.D.E.